ARCHBAED, District Judge.
By agreement of the parties this case was heard by the court without a jury, under the provisions of the statute. The facts are substantially the same as those in the case of Johnson & Johnson v. W. D. Rutan, Collector, 122 Fed. 993. In accordance with the views expressed in the opinion in that case, judgment is directed to be entered in favor of the plaintiffs in the sum of $2,161.10, being the amount of internal revenue taxes improperly collected by the defendant, with interest from January 1, 1900, to this date.